

117 HR 2539 IH: Education Against Hate Crimes Act of 2021
U.S. House of Representatives
2021-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2539IN THE HOUSE OF REPRESENTATIVESApril 14, 2021Ms. Velázquez (for herself, Mrs. Carolyn B. Maloney of New York, Ms. Norton, Mr. Espaillat, Ms. Clarke of New York, Mr. Evans, Ms. Williams of Georgia, and Mr. Carson) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Secretary of Education to make grants for hate crime prevention and prejudice reduction education, and for other purposes.1.Short titleThis Act may be cited as the Education Against Hate Crimes Act of 2021.2.Grants for hate crime prevention and prejudice reduction education(a)Grants authorizedBeginning not later than one year after the date of enactment of this Act, the Secretary of Education shall award grants, on a competitive basis, to eligible entities to assist such entities in conducting hate crime prevention and prejudice reduction education for secondary school students and students in middle grades.(b)Curriculum requirementsNot later than 180 days after the date of enactment of the Act, the Secretary of Education, in consultation with Secretary of Homeland Security and the Attorney General, shall develop requirements for the curriculum of the hate crime prevention and prejudice reduction education conducted with a grant under this section.(c)Grant amountThe amount of a grant awarded under this section shall not exceed $1,500,000 for any fiscal year.(d)Applications(1)In generalTo be eligible to receive a grant under this section, an eligible entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.(2)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible entities that will provide hate crime prevention and prejudice reduction education in geographic areas where there is disproportionate hate crime activity relative to the total population of the area. The Secretary may consult with the Attorney General to identify eligible entities that meet the requirements for priority consideration under this paragraph.(e)Reporting requirementsOn an annual basis in each year for which an eligible entity receives a grant under this section, the entity shall submit to the Secretary a report that includes—(1)a description of how the grant was used;(2)the number of secondary school students who enrolled in and completed a program of hate crime prevention and prejudice reduction education;(3)the number of teachers who provided instruction to students in hate crime prevention and prejudice reduction education; and(4)a description of the strategies and best practices employed to achieve the objectives under the grant. (f)DefinitionsIn this section:(1)Hate crime and prejudice reduction educationThe term hate crime and prejudice reduction education means culturally relevant education (available in multiple languages, consistent with census data and demographics of the area which the education will be provided) to prevent, address, deter, and dissuade crimes against persons or an individual’s property due to the actual or perceived race, color, religion, national origin, ethnicity, gender, gender identity, disability, age, or sexual orientation of any person.(2)Eligibile entityThe term eligible entity means a State, a local educational agency, or a nonprofit organization.(3)ESEA termsThe terms local educational agency, middle grades, secondary school, and Secretary have the meanings given those terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(4)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, and the United States Virgin Islands.(g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal years 2022 through 2032.